Case 1:19-cv-11747-PBS Document1 Filed 08/14/19 Page 1 of 32

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

BENOIT BALDWIN,
Plaintiff,

Vv.

TOWN of WEST TISBURY,
RICHARD KNABEL,

individually and in his official capacity,
JEFFREY MANTER,

individually and in his official capacities,
CYNTHIA MITCHELL,

individually and in her official capacity,
JENNIFER RAND,

individually and in her official capacity,
RONALD RAPPAPORT,

individually and in his official capacity,
DANIEL ROSSI,

individually and in his official capacity,
GARRISON VIERA,

individually and in his official capacity,
DUKES COUNTY,

GEOFFREY FREEMAN,

individually and in his official capacity,
SAMANTHA CHURCH,

JAMES HICKEY,

KYLE NEWELL,

JOSEPH NOEL,

VINEYARD GAZETTE, LLC,
HEATHER HAMACEK,

MV TIMES CORPORATION and,
EDITH PRESCOTT,

Defendants.

Civil Action No.

Nema eae Smee Nee acme Nae Nee cee Ne” Ne he Ne Nine Ne” nee” Ne Se Nem” re ce Nee ee ee Nee ee” ee Ne Nee eee” ee Ne Nee ee” ee” eee” ee”

 

VERIFIED COMPLAINT

Page 1 of 31

 

Cm NL tne
: \

= Gs?
vie

og

ony
ot

= ort.

2200

|

whoa
iba

hing
LuAGg l

St kd Bl Say Gu

191440 SIT
anit
Case 1:19-cv-11747-PBS Document1 Filed 08/14/19 Page 2 of 32

INTRODUCTION

1. This action arises out of a verbal altercation that occurred at the Martha's
Vineyard Airport on July 22, 2016 between two taxi drivers—the plaintiff, Benoit Baldwin, and
defendant Kyle Newell. Newell accused Baldwin of swapping cabs outside the airport taxi line,
which Baldwin had not done. Baldwin at this time had been subjected to years of similar
harassment by Newell, and responded with profanity and an ethnic slur. Newell secretly recorded
the incident using his cell phone, in violation of federal and Massachusetts wiretap statutes.
Newell then submitted a written complaint, containing a transcription of his illegal recording, to
the airport assistant manager, who called the West Tisbury police. The police made a report and
forwarded Newell's complaint to the West Tisbury board of selectmen. The selectmen took action
against Baldwin, for alleged violation of the defendant town of West Tisbury's taxi regulations,
ultimately voting to suspend Baldwin's permit to drive a taxi for two weeks in July and August
2017. The defendant newspapers reported that decision, without seeking comment from Baldwin.
As a result of those news stories, Baldwin's taxi company lost major clients. For violations of
Baldwin's rights, privileges, and immunities guaranteed by the First, Fourth, Fifth, and
Fourteenth Amendments to United States Constitution, and conspiracy in furtherance thereof,
Baldwin by this action seeks compensatory and punitive damages, and declaratory and injunctive
relief pursuant to 42 U.S.C. §§ 1983 and 1985 and 28 U.S.C. §§ 2201 and 2202. Baldwin further
seeks relief on pendent statutory and common law tort claims arising from the same set of facts.

JURISDICTION

2. This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and
1343. This Court is empowered to issue declaratory judgment and injunctive relief pursuant to 28
U.S.C. §§ 2201 and 2202. This Court may exercise supplemental jurisdiction over the plaintiff's

state law and common law tort claims on the basis of 28 U.S.C. § 1367.

Page 2 of 31
Case 1:19-cv-11747-PBS Document1 Filed 08/14/19 Page 3 of 32

PARTIES

3. Plaintiff Benoit Baldwin (hereinafter “Baldwin”) is a United States citizen and a
resident of Dukes County, Massachusetts. At times relevant to this complaint, Baldwin was a taxi
driver permitted by defendant town of West Tisbury, and co-owner of a taxi company licensed by
the same.

4, Defendant town of West Tisbury (hereinafter “West Tisbury”) is a municipality
located in Dukes County, Massachusetts, with its principal office at 1059 State Road, West
Tisbury, MA 02575.

5. Defendant Richard Knabel (hereinafter “Knabel”) is a natural person who, upon
information and belief, is a resident of Dukes County, Massachusetts, and who is by this action
sued both individually and in his former official capacity as a selectman of the town of West
Tisbury.

6. Defendant Jeffrey Manter (hereinafter “Manter”) is a natural person who, upon
information and belief, is a resident of Dukes County, Massachusetts, and who is by this action
sued both individually and in his official capacities as a police officer and a selectman of the
town of West Tisbury.

7. Defendant Cynthia Mitchell (hereinafter “Mitchell”) is a natural person who,
upon information and belief, is a resident of Dukes County, Massachusetts, and who is by this
action sued both individually and in her official capacity as a selectman of the town of West
Tisbury.

8. Defendant Jennifer Rand (hereinafter “Rand”) is a natural person who, upon
information and belief, is a resident of Dukes County, Massachusetts, and who is by this action
sued both individually and in her official capacity as town administrator of the town of West

Tisbury.

Page 3 of 31
Case 1:19-cv-11747-PBS Document1 Filed 08/14/19 Page 4 of 32

9. Defendant Ronald Rappaport (hereinafter “Rappaport”) is a natural person who,
upon information and belief, is a resident of Dukes County, Massachusetts, and who is by this
action sued both individually and in his official capacity as town counsel of the town of West
Tisbury.

10. | Defendant Daniel Rossi (hereinafter “Rossi”) is a natural person who, upon
information and belief, is a resident of Dukes County, Massachusetts, and who is by this action
sued both individually and in his former official capacity as police chief of the town of West
Tisbury.

11. Defendant Garrison Viera (hereinafter “Viera’”’) is a natural person who, upon
information and belief, is a resident of Dukes County, Massachusetts, and who is by this action
sued both individually and in his official capacity as a police officer of the town of West Tisbury.

12. Defendant Dukes County (hereinafter “Dukes County”) is a political subdivision
of the Commonwealth of Massachusetts, with its principal office at 9 Airport Road, Edgartown,
MA 02539. Dukes County owns and operates the Martha's Vineyard Airport (hereinafter
“airport” or “MVY”), and permits licensed taxi companies on Martha's Vineyard to operate at the
airport for a yearly fee and according to rules issued by the Dukes County Airport Commission.

13. Defendant Geoffrey Freeman (hereinafter “Freeman’’) is a natural person who,
upon information and belief, is a resident of Dukes County, Massachusetts and who is by this
action sued both individually and in his official capacity as assistant manager of the Martha's
Vineyard Airport.

14. Defendant Samantha Church (hereinafter “Church”) is a natural person who, upon
information and belief, is a resident of Dukes County, Massachusetts. At times relevant to this
complaint, Church and defendant James Hickey owned and operated taxi companies licensed by

the towns of West Tisbury and Aquinnah, Massachusetts.

Page 4 of 31
Case 1:19-cv-11747-PBS Document1 Filed 08/14/19 Page 5 of 32

15. | Defendant James Hickey (hereinafter “Hickey”) is a natural person who, upon
information and belief, is a resident of Dukes County, Massachusetts. At times relevant to this
complaint, Church and Hickey owned and operated taxi companies licensed by the towns of
West Tisbury and Aquinnah, Massachusetts.

16. Defendant Kyle Newell (hereinafter “Newell”) is a natural person who, upon
information and belief, is a resident of the State of Colorado. At times relevant to this complaint,
Newell was a driver for a taxi company owned and operated by Church and Hickey.

17. Defendant Joseph Noel (hereinafter “Noel”) is a natural person who, upon
information and belief, was at times relevant to this complaint a resident of the Commonwealth
of Massachusetts. At times relevant to this complaint, Noel was a driver for a taxi company
owned and operated by Church and Hickey.

18. Defendant Vineyard Gazette, LLC (hereinafter “Vineyard Gazette”) is a
Massachusetts limited liability company, with its principal office at 34 South Summer Street,
Edgartown, MA 02539. The company publishes the Vineyard Gazette newspaper in print, and
online at www.vineyardgazette.com.

19. Defendant Heather Hamacek (hereinafter “Hamacek”) is a natural person who,
upon information and belief, is a resident of the State of New York. At times relevant to this
complaint, Hamacek was a reporter for the Vineyard Gazette.

20. | Defendant MV Times Corporation (hereinafter “MV Times”) is a Massachusetts
corporation, with its principal office at 30 Beach Road, Vineyard Haven, MA 02568. The
company publishes the MV Times newspaper in print, and online at www.mvtimes.com.

21. Defendant Edith Prescott (hereinafter “Prescott”) is a natural person who, upon
information and belief, is a resident of Dukes County, Massachusetts. At times relevant to this

complaint, Prescott was a reporter for the MV Times.

Page 5 of 31
Case 1:19-cv-11747-PBS Document1 Filed 08/14/19 Page 6 of 32

FACTS COMMON TO ALL COUNTS

22. Baldwin managed the West Tisbury-licensed Bluefish Taxi on a year-round basis
from 2007 to 2012, during which time the company was owned by Newell's uncle.

23. | Newell worked as a driver for Bluefish Taxi in 2011 and 2012.

24. Newell was fired from Bluefish Taxi in September 2012 on Baldwin's
recommendation, for insubordination and harassment towards Baldwin.

25. In December 2012, after Newell's uncle informed Baldwin of the sale of Bluefish
Taxi to Church and Hickey, Baldwin quit Bluefish Taxi and formed Alpha Taxi.

26. | Church and Hickey rehired Newell as a driver for Bluefish Taxi in 2013.

27. Baldwin was thereafter subjected to harassment by Newell, which included
spurious allegations to the West Tisbury police of taxi rules-breaking, and encouragement of
harassment of Baldwin by others such as defendant Noel, who posted defamation against
Baldwin on Yelp.com, and who made prank phone calls to Alpha Taxi's phone number.

28. From 2013 to 2016, Baldwin complained numerous times about Newell's
harassment, verbally and in writing to the West Tisbury police, and verbally to Hickey, who
managed Bluefish Taxi on a daily basis. Baldwin demanded that Newell should not confront or
communicate with him for any reason.

29. Onthe morning of July 22, 2016, Baldwin had just moved his taxicab up to the
first position in the taxi line at the Martha's Vineyard Airport, when Newell approached and
accused Baldwin of swapping cabs outside the line.

30. | Newell secretly recorded this confrontation on his cell phone.

31. | Baldwin had not swapped cabs outside the airport taxi line.

32. Baldwin called Newell a “kike” several times, saying Newell had seen “nothing.”

33. Just minutes after this interaction, Officer Leomar DeOliveira (hereinafter

Page 6 of 31
Case 1:19-cv-11747-PBS Document1 Filed 08/14/19 Page 7 of 32

“DeOliveira”), a West Tisbury police officer on duty at the airport that morning, interviewed
Baldwin and Newell separately, and determined Newell's allegation that Baldwin had swapped
cabs outside the airport taxi line had no basis in fact. Officer DeOliveira took no further action,
not even writing an incident report.

34. OnAugust 1, 2016, Newell approached defendant airport assistant manager
Freeman at the Martha's Vineyard Airport with a written complaint letter concerning the July 22,
2016 incident with Baldwin.

35. | Newell's complaint letter, dated August 1, 2016, (hereinafter “Newell's complaint
letter”) was addressed to the “airport manager of MVY and the selectmen of the town of West
Tisbury.”

36. Newell's complaint letter repeated the allegation that Baldwin had swapped cabs
outside the airport taxi line, but omitted any mention of Officer DeOliveira's investigation of that
claim.

37. Newell's complaint letter contained a verbatim transcription of his secret
recording of the July 22, 2016 confrontation with Baldwin, and an offer by Newell to play the
recording for the letter's addressees.

38. Newell's complaint letter further stated “Even though it may not be used in a court
of law, I recorded the entire interaction on my phone.”

39. After reading Newell's complaint letter, Freeman called defendant Rossi, who was
at that time West Tisbury’s chief of police. Rossi dispatched defendant West Tisbury police
officer Viera to the airport, where Viera met with Freeman and Newell.

40. Officer Viera wrote a report of the meeting with Freeman and Newell, West
Tisbury Police Department incident report #2016001385 (hereinafter “Viera's report”).

41.  Viera's report was approved by defendant Jeffrey Manter, who was then a West

Page 7 of 31
Case 1:19-cv-11747-PBS Document1 Filed 08/14/19 Page 8 of 32

Tisbury police sergeant and a member of the West Tisbury board of selectmen.

42.  Viera's report and Newell's complaint letter were faxed to defendant town
administrator Rand on or about August 2, 2016.

43. | The West Tisbury board of selectmen (hereinafter “the Board”), comprised of
defendants Knabel, Manter and Mitchell, discussed Viera's report and Newell's complaint letter
at the Board's weekly meeting on August 10, 2016. The Board voted to send Baldwin a letter of
inquiry.

44. On the afternoon of Friday, August 19, 2016, Baldwin received a letter from
Knabel, in his capacity as chairman of the West Tisbury board of selectmen.

45. The letter began with the statement, “The Board of Selectmen have been provided
with a copy of an incident report filed with the West Tisbury Police Department on August 1,
2016 regarding an incident that reportedly took place on July 22, 2016 at the MV Airport.”

46. The Board's letter quoted Sections 6.4 and 6.8 of West Tisbury's taxi regulations,
which—taken with the letter's contents as a whole—placed Baldwin in fear of having his permit
to drive a taxi revoked or suspended.

47. However, the Board's letter failed to state any specific allegations against
Baldwin.

48. No copy of the police incident report referenced in the Board's letter was attached,
nor did the Board's letter include any details of the alleged incident on July 22, 2016.

49. Asa great number of incidents had occurred on and since that date, Baldwin had
no idea to what incident the Board's letter referred.

50. At around 1:15 p.m. on August 19, 2016, Baldwin was let into the West Tisbury
police station at 454 State Road, West Tisbury, by then-Sergeant Manter.

51. Baldwin requested from Manter a copy of the police incident report referenced in

Page 8 of 31
Case 1:19-cv-11747-PBS Document1 Filed 08/14/19 Page 9 of 32

the Board's letter.

52.  Manter directed Baldwin to see defendant town administrator Rand, whose office
is at the West Tisbury town hall, three miles away from the police station.

53. Baldwin asked Manter how he was to respond to the Board about an incident of
which he had no knowledge.

54. | Manter again directed Baldwin to see Rand, and said, “Police reports are not
public information.”

55. Baldwin could see no good reason why he was being forced to obtain a police
report from a place other than the police department that issued it, and did not go to see Rand.

56. On August 23, 2016, Baldwin posted on Alpha Taxi's Facebook page an open
letter addressed to Knabel, decrying Manter's violation of the Massachusetts Public Records Law
and Baldwin's due process right to know the nature and cause of the accusation against him.

57. Baldwin shared the open letter to Knabel in “Islanders Talk...,” a closed Facebook
group with thousands of members, devoted primarily to the affairs of year-round residents of
Martha's Vineyard. Baldwin noticed the open letter (“tagged” in Facebook parlance) to parties of
interest with Facebook accounts, including at least Rand and selectman Mitchell.

58. Without further action by Baldwin, he received by mail from defendant Rossi, on
or about September 6, 2016, a copy of Viera's report.

59. Receipt of Viera's report gave notice to Baldwin of Newell's complaint letter,
which Baldwin then requested by mail from Rand.

60. On receipt of Newell's complaint letter around a week later, Baldwin realized that
Newell had secretly recorded their July 22, 2016 confrontation.

61. Baldwin immediately complained at the Massachusetts State Police barracks in

Oak Bluffs, where Sergeant Jeffrey Stone told Baldwin he should complain to the proper local

Page 9 of 31
Case 1:19-cv-11747-PBS Document 1 Filed 08/14/19 Page 10 of 32

police department. Baldwin explained that the West Tisbury Police Department had the evidence
and used it against him instead of Newell. Sergeant Stone advised Baldwin he could file an
application for a criminal complaint himself.

62. Baldwin filed an application for a criminal complaint against Newell in
Edgartown District Court on September 16, 2016, for violation of the Massachusetts wiretap law,
M.GLL. c. 272, § 99 et seg. The application was denied on September 30, 2016.

63. At their weekly meeting on October 19, 2016, the West Tisbury board of
selectmen discussed Baldwin's alleged lack of response to their August 10, 2016 letter of inquiry,
and voted to resend the letter.

64. On October 20, 2016, Rand resent the Board's letter of inquiry, again failing to
include any specific allegation as to how Baldwin had violated any taxi regulation. Baldwin did
not respond.

65. | The Board discussed Baldwin's continued lack of response at their weekly
meeting on November 2, 2016. Rand admitted to the Board that Newell had not requested a
hearing, but she had applied West Tisbury's taxi regulations to the allegations in Newell's
complaint letter, and “one could argue” there had been a violation. The Board directed Rand to
contact Newell and ask if he could participate in a hearing.

66. Rand reported to the Board at their weekly meeting on November 9, 2016 that
Newell was currently in Florida, was moving to Colorado, and would not be available in person.
The Board directed Rand to ask the town counsel whether a hearing needed to be advertised and
whether it would be permitted for Newell to testify by phone.

67.  Atsome point between November 9 and November 16, 2016, defendant West
Tisbury town counsel Rappaport advised Rand that a hearing on Newell's complaint did not need

to be advertised, and that it was at the Board's discretion to allow Newell to participate by phone.

Page 10 of 31
Case 1:19-cv-11747-PBS Document1 Filed 08/14/19 Page 11 of 32

68. At their weekly meeting on November 16, 2016, the Board directed Rand to
arrange a date for a hearing on Newell's complaint.

69. Rand sent Baldwin a letter dated December 22, 2016, informing him simply that a
hearing on Newell's complaint would be held by the Board on January 11, 2017. The letter failed
to mention that Newell would be participating by phone, or that it would be the final
adjudicatory hearing.

70. Anemail sent to Baldwin by Rand on January 6, 2017 was similarly devoid of
explanation as to the nature of the January 11, 2017 hearing.

71. | Atthe January 11, 2017 hearing, which Baldwin did not attend, Newell
participated by speakerphone.

72.  Atno point in the January 11, 2017 hearing—nor at any of the Board's prior
discussion of the matter on the record—were specific details of Newell's complaint divulged or
discussed.

73.  Knabel merely asked Newell if his written complaint letter was a fair explanation
of what had happened, and Newell replied “Yes. Absolutely.”

74, Newell was then asked if he had any additional comments, and proceeded to
slander Baldwin by conflating his private grudges with Baldwin's fitness in his profession.

75. The Board ended the proceedings as it had begun: by failing to state on the record
specifically what Baldwin had done to violate the West Tisbury taxi regulations.

76. Defendant town administrator Rand merely recited the text of West Tisbury Taxi
Regulation 6.4, the Board deliberated, and voted to suspend Baldwin's permit to drive a taxi for

two weeks beginning July 22, 2017.
77. In deliberating Baldwin's punishment, defendant selectman Mitchell stated

“While this is documented, and on the record, there is—as I understand it—significant anecdotal

Page 11 of 31
Case 1:19-cv-11747-PBS Document1 Filed 08/14/19 Page 12 of 32

information about Mr. Baldwin having taken these liberties in other situations.”

78. | Onor about January 12, 2017, defendant Vineyard Gazette published on its
website at www.vineyardgazette.com an article by defendant Hamacek entitled “West Tisbury
Taxi Driver Faces Two-Week Suspension.” The article included a summary of Newell's written
complaint (“Among other things Mr. Newell claimed that Mr. Baldwin used an ethnic slur
against him after there was some argument over a swap of vehicles in the taxi line.”) and a
summary of the January 11, 2017 hearing on the matter by the West Tisbury board of selectmen.

79. Neither Hamacek nor anyone else representing the Vineyard Gazette attempted to
contact Baldwin for comment prior to the publication of the aforementioned article.

80.  Onor about January 18, 2017 defendant MV Times published on its website at
www.mvtimes.com an article by defendant Prescott entitled “West Tisbury selectmen suspend
taxi license at hearing.”

81.  Prescott's article extensively quoted Newell's complaint letter, including that
portion which was a transcription of his illegal recording.

82.  Onor about January 19, 2017, Prescott's article was published in the weekly print
edition of the MV Times.

83. Neither Prescott nor anyone else representing the MV Times attempted to contact
Baldwin for comment prior to the publication of the aforementioned article.

84. Onor about January 20, 2017, Prescott's MV Times article was shared in the
“Islanders Talk...” Facebook group.

85. Shortly thereafter, defendant Noel posted in the discussion thread under Prescott's
article in “Islanders Talk...” the following: “I saw it. It was so bad.” Another poster in the thread
replied to Noel: “you were there? Damn. What ugliness.” Noel replied: “I saw a video of it. I'm

good friends with the person he was saying those nasty things to.”

Page 12 of 31
Case 1:19-cv-11747-PBS Document1 Filed 08/14/19 Page 13 of 32

86. Colin Ewing, manager of Cape Air MVY, sent Baldwin an email on January 24,
2017 terminating Cape Air's business relationship with Alpha Taxi, citing “recent events
highlighted in the news regarding your actions this past summer and the subsequent West
Tisbury Board of Selectmen's action” as the reason.

87. Baldwin confronted defendant Rossi at the West Tisbury police station the
morning of February 6, 2017. Baldwin asked why the police had forwarded Newell's written
complaint to the selectmen. Rossi responded “because he [Newell] asked us to” and that taxi
drivers' behavior came under the authority of the selectmen to regulate.

88. Rossi claimed that Newell's complaint had initially been investigated as a “hate
crime,” but it was determined the incident did not rise to that level.

89. Baldwin complained that Newell had recorded him illegally. Rossi denied that a
wiretap law violation had occurred, claiming there was some distinction between indoor and
outdoor recording, and told Baldwin he could file an application for a criminal complaint
himself.

90. Later that same morning, Baldwin received a phone call from representatives of
Quest Diagnostics, who terminated their company's business relationship with Alpha Taxi, citing
the recent news about Baldwin's verbal altercation with Newell as the reason.

91. On March 13, 2017, Baldwin filed an action in the nature of certiorari pursuant to
M.G.L. c. 249, § 4 in Dukes County Superior Court, to review and reverse the decision of the
West Tisbury board of selectmen to suspend his taxi driver permit (“the certiorari action”).

92. Pursuant to Mass. Super. Ct. Standing Order 1-96(2), the board filed on June 12,
2017 its administrative record in the certiorari action, a copy of which Baldwin received on or
about the same day.

93. Item # 8 of the administrative record in the certiorari action was an email from

Page 13 of 31
Case 1:19-cv-11747-PBS Document 1 Filed 08/14/19 Page 14 of 32

defendant Church to town administrator Rand dated October 27, 2016, in which Church
described a June 8, 2014 verbal altercation between Newell and Baldwin at the airport, which—
unknown to Baldwin—Newell had also recorded on his cell phone.

94. The email from Church to Rand included the following statements: “The incident
on July 22 is more alarming considering a few weeks earlier Mr. Baldwin wrote a series of
remarks on the Martha's Vineyard Times website that were offensive toward people of the Jewish
faith. The newspaper has since removed the online comments from their web-site, although I was
able to print out copies of the remarks before they were taken down.”

95. Item #7 of the administrative record in the certiorari action was an email
forwarded to Rand on October 27, 2016 by Hickey, an exchange between Church and a Bluefish
Taxi customer regarding the June 8, 2014 incident between Baldwin and Newell.

96. Neither the Item # 7 nor the Item # 8 emails had been disclosed to Baldwin prior
to the Board's January 11, 2017 hearing on Newell's complaint against Baldwin.

97. Baldwin filed a motion on July 21, 2017 to stay execution of the Board's
suspension of his permit to drive a taxi, pending the outcome of the certiorari action.

98. | The motion for stay was denied, and the two-week suspension of Baldwin's
permit to drive a taxi was carried out, from July 22, 2017 to August 4, 2017.

CAUSES OF ACTION
COUNT I: 42 U.S.C. § 1983—Deprivation of Freedom of Speech
(Against Defendants Town of West Tisbury, Richard Knabel, Jeffrey Manter, Cynthia Mitchell,
Jennifer Rand, Ronald Rappaport, Daniel Rossi, Garrison Viera, Dukes County, and Geoffrey
Freeman)
99. The allegations set forth in Paragraphs | to 98 of this complaint are realleged and

incorporated here as if fully set forth.

Page 14 of 31
Case 1:19-cv-11747-PBS Document1 Filed 08/14/19 Page 15 of 32

100. On the basis of the plaintiff's speech as secretly recorded by defendant Newell on
July 22, 2016, defendants Knabel, Manter, Mitchell, Rand, Rappaport, Rossi, Viera and Freeman,
under color of law, subjected the plaintiff to proceedings that included police investigation and
that resulted in the suspension of his permit to drive a taxi.

101. On the basis of the plaintiff's speech as secretly recorded by defendant Newell on
July 22, 2016, defendant Geoffrey Freeman acted against the plaintiff under the policy of
defendant Dukes County, namely its rules for airport taxis, and under its custom of having West
Tisbury police enforce those rules.

102. On the basis of the plaintiff's speech as secretly recorded by defendant Newell on
July 22, 2016, defendants Knabel, Manter, Mitchell, Rand, Rappaport, Rossi, and Viera acted
against the plaintiff under the policy of defendant town of West Tisbury, namely its taxi
regulations issued by the West Tisbury board of selectmen pursuant to M.G.L. c. 40, § 22.

103. Asaresult of the aforesaid acts by the defendants named in this Count, depriving
him of freedom of speech, the plaintiff suffered mental anguish, emotional distress, loss of
income, and other monetary damages, in addition to deprivation of his civil rights, for which the

plaintiff seeks redress pursuant to 42 U.S.C. § 1983.

 

COUNT II: 42 U.S.C. § 1983—Unreasonable Search and Seizure, Violation of Privac

   

(Against Defendants Town of West Tisbury, Richard Knabel, Jeffrey Manter, Cynthia Mitchell,
Jennifer Rand, Ronald Rappaport, Daniel Rossi, Garrison Viera, Dukes County, and Geoffrey
Freeman)

104. The allegations set forth in Paragraphs 1 to 103 of this complaint are realleged

and incorporated here as if fully set forth.
105. The plaintiff's speech, in the form of the transcription made by defendant Newell

of his interception of the plaintiff's oral communications on July 22, 2016, was searched and

Page 15 of 31
Case 1:19-cv-11747-PBS Document1 Filed 08/14/19 Page 16 of 32

seized by defendants town of West Tisbury, Knabel, Manter, Mitchell, Rand, Rappaport, Rossi,
Viera, Dukes County, and Freeman in violation of the plaintiff's rights to privacy and to be secure
from unreasonable searches and seizures guaranteed by the Fourth and Fourteenth Amendments
to United States Constitution and Article 14 of the Massachusetts Declaration of Rights.

106. Asaresult of the aforesaid acts by the defendants named in this Count, depriving
him of his rights to privacy and to be secure from unreasonable searches and seizures, the
plaintiff suffered mental anguish, emotional distress, loss of income, and other monetary
damages, in addition to deprivation of his civil rights, for which the plaintiff seeks redress
pursuant to 42 U.S.C. § 1983.

COUNT III: 42 U.S.C. § 1983—Deprivation of Right to Procedural Due Process
(Against Defendants Town of West Tisbiry, Richard Knabel, Jeffrey Manter, Cynthia Mitchell,
Jennifer Rand, Ronald Rappaport, Daniel Rossi and Garrison Viera)

107. The allegations set forth in Paragraphs 1 to 98 of this complaint are realleged and
incorporated here as if fully set forth.

108. Section 12.3 of the Town of West Tisbury Taxi Regulations (effective September
10, 2009) states, in relevant part, “The Board or Police Department shall pursue no complaint
unless such complaint is received in writing. Said complaint must be received by the Police
Department no later than seven (7) days after the alleged incident unless extenuating
circumstances do not allow for this.”

109. Defendant Kyle Newell's complaint letter, containing unsworn allegations against
the plaintiff, was dated and submitted to the West Tisbury Police Department on August 1, 2016,
ten days after the incident on July 22, 2016.

110. There were no extenuating circumstances that did not allow for Newell to submit

his complaint within the seven days required, and it was therefore time barred.

Page 16 of 31
Case 1:19-cv-11747-PBS Document 1 Filed 08/14/19 Page 17 of 32

111. Defendant Newell made the secret recording of the plaintiff's oral
communications on July 22, 2016 with the knowledge and intent that it would be a secret
recording, which was a violation of the Massachusetts wiretap law, M.G.L. c. 272, § 99 et seq.

112. Newell made the secret recording of the plaintiff's oral communications on July
22, 2016 for the purpose of criminal harassment, slander, libel, and intentional infliction of
emotional distress against the plaintiff and tortious interference with the plaintiff's business.

113. Pursuant to 18 U.S.C. § 2515 and 18 U.S.C. § 2511(2)(d), Newell's August 1,
2016 written complaint was therefore inadmissible as evidence in the proceedings against the
plaintiff by defendants Rand, Knabel, Manter, and Mitchell between August 2, 2016 and January
11, 2017.

114. For the same reasons, evidence derived from Newell's June 8, 2014 interception
of the plaintiff's oral communications, as was submitted in an email to defendant Rand by
defendant Church on October 27, 2016, was also inadmissible in said proceedings.

115. Defendant Jeffrey Manter refused to provide the plaintiff with Viera's report
referenced in the August 10, 2016 letter from the West Tisbury board of selectmen to the
plaintiff, thereby obstructing plaintiff's attempt to discover the nature of the offense implied
therein, and the evidence in support thereof.

116. As Viera's report, West Tisbury Police Department incident #2016001385, was
approved by Manter, Manter had an impermissible conflict of interest when he went on to act on
that report as a member of the West Tisbury board of selectmen.

117. Manter, acting as a West Tisbury selectman, acted and voted on Newell's
complaint and Viera's report, both matters under the purview of the West Tisbury police
department, in violation of M.G.L. c. 268A, § 20, the conflict of interest statute.

118. Manter acted on Newell's complaint against the plaintiff in an impermissible

Page 17 of 31
Case 1:19-cv-11747-PBS Document1 Filed 08/14/19 Page 18 of 32

combination of prosecutorial and judicial functions, in violation of the plaintiff's right to due
process.

119. At the time Newell submitted his complaint, Knabel, Manter, Mitchell, Rand, and
Rossi were defendants in a case filed by the plaintiff in this Court (Civil Action No. 16-cv-
10736-ADB), alleging they had violated the plaintiff's rights to due process and equal protection
in failing to regulate Uber and Lyft.

120. Defendants Knabel, Manter, Mitchell, Rand, and Rossi therefore had an
impermissible conflict of interest in their respective contributions to the pursuit of Newell's
complaint against the plaintiff.

121. Defendant Ronald Rappaport's legal advice to the Board, that resulted in Newell
testifying by phone, was instrumental in permitting the proceedings to go to their end.

122. The “significant anecdotal evidence” of prior taking of “liberties” by the plaintiff,
referred to by defendant Mitchell at the January 11, 2017 hearing, was likely the October 27,
2016 emails to Rand from Church and Hickey.

123. The aforementioned deprivation of the plaintiff's procedural due process rights by
defendants Knabel, Manter, Mitchell, Rand, Rappaport, Rossi, and Viera occurred under the
policy of defendant town of West Tisbury, namely its taxi regulations issued by the West Tisbury
board of selectmen pursuant to M.G.L. c. 40, § 22.

124. In proceeding on an unswom, time-barred complaint, in failing to provide
adequate notice to the plaintiff of his alleged offense, in obstructing the plaintiff's discovery of
evidence, in Manter acting as prosecutor and judge, in using illegal evidence, in using
undisclosed evidence, in depriving the plaintiff of his right to confront accusers and witnesses, in
proceeding with conflicts of interest, in failing to provide the plaintiff with adequate notice of

hearing, in failing to provide adequate notice of their final decision, defendants town of West

Page 18 of 31
Case 1:19-cv-11747-PBS Document 1 Filed 08/14/19 Page 19 of 32

Tisbury, Knabel, Manter, Mitchell, Rand, Rappaport, Rossi, and Viera, under color of law,
deprived the plaintiff of liberty and property without due process of law, in violation of the
plaintiff's rights guaranteed by the Fifth and Fourteenth Amendments to the United States
Constitution and Articles 1, 10, and 12 of the Massachusetts Declaration of Rights.

125. Asaresult of the aforesaid acts by the defendants named in this Count, depriving
him of procedural due process, the plaintiff suffered mental anguish, emotional distress, loss of
income, and other monetary damages, in addition to deprivation of his civil rights, for which the
plaintiff seeks redress pursuant to 42 U.S.C. § 1983.

COUNT IV: 42 U.S.C. § 1983—Deprivation of Right to Substantive Due Process
(Against Defendants Town of West Tisbury, Richard Knabel, Jeffrey Manter, Cynthia Mitchell,
Jennifer Rand, Ronald Rappaport, Daniel Rossi, Garrison Viera, Dukes County, and Geoffrey

Freeman)

126. The allegations set forth in Paragraphs 1 to 103 of this complaint are realleged
and incorporated here as if fully set forth.

127. Defendants West Tisbury, Knabel, Manter, Mitchell, Rand, Rappaport, Rossi,
Viera, Dukes County, and Freeman, under color of law, in pursuing Newell's complaint against
him, injured the plaintiff in a manner unjustified by any government interest, in a procedure
unauthorized by any law, in violation of federal and Massachusetts wiretap laws, with malice and
with shockingly reckless disregard for the plaintiffs rights, and created a danger for further abuse
of the plaintiff by third parties, which was actualized by the defendant newspapers' reporting.

128. Asaresult of the aforesaid acts by the defendants named in this Count, depriving
him of substantive due process, the plaintiff suffered mental anguish, emotional distress, loss of
income, and other monetary damages, in addition to deprivation of his civil rights, for which the

plaintiff seeks redress pursuant to 42 U.S.C. § 1983.

Page 19 of 31
Case 1:19-cv-11747-PBS Document 1 Filed 08/14/19 Page 20 of 32

COUNT V: 42 U.S.C. § 1983—Deprivation of Right to Equal Protection
(Against Defendants Town of West Tisbury, Richard Knabel, Jeffrey Manter, Cynthia Mitchell,
Jennifer Rand, Ronald Rappaport, Daniel Rossi, Garrison Viera, Dukes County, and Geoffrey

Freeman)

129. The allegations set forth in Paragraphs 1 to 98 of this complaint are realleged and
incorporated here as if fully set forth.

130. The plaintiff and defendant Kyle Newell were similarly situated in the July 22,
2016 incident that was the basis for Newell's August 1, 2016 complaint letter.

131. On the basis of the allegations in Newell's complaint letter, defendants Knabel,
Manter, Mitchell, Rand, Rappaport, Rossi, Viera and Freeman, under color of law, took selective
action against the plaintiff for assumed and alleged violations of law, but not against Newell for
his clear violation of federal and Massachusetts wiretap laws.

132. The selective action against the plaintiff by defendant Geoffrey Freeman was
taken under the policy of defendant Dukes County, namely its rules for airport taxis, and under
its custom of having West Tisbury police enforce those rules.

133. The selective action and punishment against the plaintiff by defendants Knabel,
Manter, Mitchell, Rand, Rappaport, Rossi, and Viera were taken under the policy of defendant
town of West Tisbury, namely its taxi regulations issued by the West Tisbury board of selectmen
pursuant to M.G.L. c. 40, § 22.

134. The selective action and punishment against the plaintiff by defendants West
Tisbury, Knabel, Manter, Mitchell, Rand, Rappaport, Rossi, Viera, Dukes County, and Freeman
violated the plaintiff's right to equal protection of the laws guaranteed by the Fourteenth
Amendment to the United States Constitution and Articles 1 and 10 of the Massachusetts

Declaration of Rights.

Page 20 of 31
Case 1:19-cv-11747-PBS Document 1 Filed 08/14/19 Page 21 of 32

135. Asa result of the aforesaid acts by the defendants named in this Count, depriving
him of the equal protection of the laws, the plaintiff suffered mental anguish, emotional distress,
loss of income, and other monetary damages, in addition to deprivation of his civil rights, for
which the plaintiff seeks redress pursuant to 42 U.S.C. § 1983.

COUNT VI: 42 U.S.C. § 1985(3)—Conspiracy for Deprivation of Rights
(Against Defendants Richard Knabel, Jeffrey Manter, Cynthia Mitchell, Jennifer Rand, Ronald
Rappaport, Daniel Rossi, Garrison Viera, Geoffrey Freeman, Samantha Church, James Hickey,
and Kyle Newell)

136. The allegations set forth in Paragraphs | to 141 of this complaint are realleged
and incorporated here as if fully set forth.

137. Asconcerns freedom of conscience, freedom of expression, and freedom of
speech, all of which are protected by the First and Fourteenth Amendments to the United States
Constitution and by Article 16 of the Massachusetts Declaration of Rights, “anti-Semites” and
“bigots” are classes of natural persons as equally protected as “Jews.”

138. Defendants Knabel, Manter, Mitchell, Rand, Rappaport, Rossi, Viera, Freeman,
Church, Hickey, and Newell, motivated by their animus towards the plaintiff's membership,
believed or actual, in the classes of natural persons known as “anti-Semites” and/or “bigots,”
conspired to deprive the plaintiff of the equal protection of, and equal privileges and immunities
guaranteed by, the First, Fourth, Fifth, and Fourteenth Amendments to the United States
Constitution, and Articles 1, 10, 12, 14, and 16 of the Massachusetts Declaration of Rights.

139. Defendants Knabel, Mitchell, Rand, and Rossi, through statements both on and
off the official record, and through official action and inaction, demonstrated an animus towards
taxi drivers and taxi company owners.

140. Defendants Knabel, Mitchell, Rand, and Rossi, motivated by their animus

Page 21 of 31
Case 1:19-cv-11747-PBS Document 1 Filed 08/14/19 Page 22 of 32

towards the plaintiff's membership in the classes of natural persons known as “taxi drivers” and
“taxi company owners,” conspired to deprive the plaintiff of the equal protection of, and equal
privileges and immunities guaranteed by, the First, Fourth, Fifth, and Fourteenth Amendments to
the United States Constitution, and Articles 1, 10, 12, 14, and 16 of the Massachusetts
Declaration of Rights.

141. Asaresult of the aforesaid conspiracies by the defendants named in this Count,
which deprived the plaintiff of freedom of speech, privacy, security from unreasonable searches
and seizures, and procedural and substantive due process, the plaintiff suffered mental anguish,
emotional distress, loss of income, and other monetary damages, in addition to deprivation of his
civil rights, for which he seeks redress pursuant to 42 U.S.C. § 1985(3).

COUNT VII: Vagueness and Overbreadth of Taxi Regulation
(Against Defendant Town of West Tisbury)

142. The allegations set forth in Paragraphs 1 to 98 of this complaint are realleged and
incorporated here as if fully set forth.

143. Town of West Tisbury Taxi Regulation 6.4 is as follows: “Taxicab operators shall
conduct themselves in a courteous and professional manner at all times. No operator may
interfere with the business of another taxicab once the fare is onboard.”

144. Town of West Tisbury Taxi Regulation 6.4 is vague and overbroad, both on its
face and as applied, in violation of the plaintiff's rights to freedom of speech and due process
protected by the United States Constitution and Massachusetts Constitution, in light of its actual
use against the plaintiff.

COUNT VIII: Constitutionality of Hate Crime and Group Libel Laws
(To Be Noticed to the Massachusetts Attorney General Pursuant to F-R.C.P. 5.1)

145. The allegations set forth in Paragraphs 1 to 98 of this complaint are realleged and

Page 22 of 31
Case 1:19-cv-11747-PBS Document 1 Filed 08/14/19 Page 23 of 32

incorporated here as if fully set forth.

146. According to former-chief of West Tisbury police defendant Daniel Rossi, the
plaintiff was, upon defendant Newell's August 1, 2016 complaint, investigated under a hate crime
law, unspecified by Rossi.

147. The essence of the plaintiff's chief complaint in this action is that he was
subjected to a de facto “hate speech” prosecution by local government authorities.

148. The plaintiff therefore challenges the constitutionality of any law resembling a
hate crime or “hate speech” statute to which he is or may be subject, including, but not limited
to, M.G.L. c. 22C, § 33, M.G.L. c. 265, §§ 37 and 39, M.G.L. c. 266, § 127A, M.G.L. c. 272, §
92A, and 501 CMR 4.00, in that they are vague, overbroad, impermissibly content-based, a prior
restraint, and/or are otherwise unconstitutional, in respect to freedom of speech and other rights
protected by the United States Constitution and/or Massachusetts Constitution.

149. In particular, the data collection scheme set up by 501 CMR 4.00, pursuant to
M.GLL. c. 22C, § 33, is an example of Thought Police surveillance straight out of George
Orwell's Nineteen Eighty-Four, and is a content-based prior restraint on the plaintiff's freedom of
speech. It is entirely possible that the July 22, 2016 incident between the plaintiff and defendant
Newell ended up reported to the “Crime Reporting Unit” of the Massachusetts State Police as a
“hate incident” by either the West Tisbury police or one of the unnamed “reliable sources” in 501
CMR 4.06.

150. Given the collection and reporting of the plaintiff's speech, to the West Tisbury
board of selectmen by defendant Samantha Church (“Mr. Baldwin wrote a series of remarks ...
that were offensive toward people of the Jewish faith. ... I was able to print out copies of the
remarks ...”), the plaintiff believes himself at risk of prosecution under M.G.L. c. 272, § 98C.

151. M.G.L. c. 272, § 98C, criminalizing “Libel of Groups of Persons Because of

Page 23 of 31
Case 1:19-cv-11747-PBS Document 1 Filed 08/14/19 Page 24 of 32

Race, Color or Religion,” is on its face an unconstitutional content-based prior restraint on the
plaintiff's freedom of speech as guaranteed by the First and Fourteenth Amendments to the
United States Constitution and Article 16 of the Massachusetts Declaration of Rights.

152. The imminent threat to the plaintiff, and actual controversy that exists, is shown
by a recent article that cites the above Massachusetts “group libel” statute, and which opines
“{E]veryone needs to think again about the proper balance between free speech and hate speech
in American civil-rights law.” (“An Abandoned Weapon in the Fight Against Hate Speech,”
James Loeffler, www.theatlantic.com, June 16, 2019.

153. No one needs to think again about the proper balance between free speech and
“hate speech” in American civil-rights law. (“Supreme Court unanimously reaffirms: There is no
‘hate speech’ exception to the First Amendment,” Eugene Volokh, www.washingtonpost.com,
June 19, 2017, reporting the decision in Matal v. Tam, 137 S. Ct. 1744 (2017)).

COUNT IX: Violations of M.G.L. ¢. 272, § 99 ef seq.
(Against All Defendants)

154. The allegations set forth in Paragraphs 1 to 98 of this complaint are realleged and
incorporated here as if fully set forth.

155. Defendant Kyle Newell used his cell phone to secretly record the plaintiff's oral
communications at the Martha's Vineyard Airport on July 22, 2016.

156. Newell used the contents of that secret recording in his written complaint letter
against the plaintiff dated August 1, 2016.

157. Newell's secret recording of the plaintiff's oral communications on July 22, 2016
and use of the contents thereof were done in the course of his employment by defendants
Samantha Church and James Hickey.

158. Defendant Geoffrey Freeman used Newell's complaint letter on August 1, 2016.

Page 24 of 31
Case 1:19-cv-11747-PBS Document1 Filed 08/14/19 Page 25 of 32

159. Freeman's use of Newell's complaint letter was done in the course of Freeman's
employment by defendant Dukes County.

160. Defendants Daniel Rossi, Garrison Viera, and Jeffery Manter used Newell's
complaint letter to produce West Tisbury Police Department incident report #2016001385.

161. The use of Newell's complaint letter by Rossi, Viera, and Manter was done in the
course their employment by defendant town of West Tisbury.

162. Newell's complaint letter was used by defendants Jennifer Rand, Richard Knabel,
Jeffrey Manter, and Cynthia Mitchell in their proceedings against the plaintiff between August 2,
2016 and January 11, 2017 for alleged violation of West Tisbury's taxi regulations.

163. The use of Newell's complaint letter by Rand, Knabel, Manter, and Mitchell was
done in the course their employment by defendant town of West Tisbury.

164. Defendant Ronald Rappaport facilitated the use of Newell's complaint letter by
rendering legal advice to Rand, Knabel, Manter and Mitchell that furthered their proceedings
against the plaintiff.

165. Rappaport's legal advice to Rand, Knabel, Manter and Mitchell was rendered in
the course of his employment by defendant town of West Tisbury.

166. Defendant Church referenced Newell's July 22, 2016 secret recording of the
plaintiff's oral communications in her October 27, 2016 email to defendant Jennifer Rand.

167. Defendant Heather Hamacek used Newell's complaint letter as a source for her
January 12, 2017 article published by defendant Vineyard Gazette, LLC's on its website.

168. Defendant Edith Prescott used Newell's complaint letter as a source for her
January 18, 2017 article published by defendant MV Times Corporation on its website, and in

print on January 19, 2017.

169. Defendant Joseph Noel's referenced Newell's July 22, 2016 secret recording of the

Page 25 of 31
Case 1:19-cv-11747-PBS Document 1 Filed 08/14/19 Page 26 of 32

plaintiff's oral communications in posts on Facebook on or after January 20, 2017.

170. The aforementioned unauthorized interception and uses of the plaintiff's oral
communications by the defendants named in this Count were done in violation of M.G.L. c. 272,
§ 99 et seq.

171. Asaresult of the unauthorized interception and uses of the plaintiff's oral
communications by the defendants named in this Count, the plaintiff was irreparably injured in
his profession, suffered severe financial losses, suffered great mental anguish and emotional
distress, was exposed to hatred, ridicule, and contempt, and his reputation was irreparably
injured in the community both local and global.

172. Plaintiff seeks redress for the defendants’ unauthorized interception and use of his
oral communications pursuant to M.G.L. c. 272, § 99(Q).

COUNT X: Violations of M.G.L. c. 272, § 99 et seq.
(Against Defendants Kyle Newell, Samantha Church, James Hickey, Town of West Tisbury,
Jennifer Rand, Richard Knabel, Jeffrey Manter, Cynthia Mitchell, and Ronald Rappaport)

173. The allegations set forth in Paragraphs 1 to 98 of this complaint are realleged and
incorporated here as if fully set forth.

174. Defendant Kyle Newell used his cell phone to secretly record the plaintiff's oral
communications at the Martha's Vineyard Airport on June 8, 2014 and gave a copy of the
recording to defendants Samantha Church and James Hickey.

175. Plaintiff was unaware that Newell had used his cell phone to secretly record the
June 8, 2014 incident that Church referenced in her October 27, 2016 email to defendant Jennifer
Rand, until reading the certiorari action's administrative record on or about June 12, 2017.

176. Newell's secret recording of the plaintiff's oral communications on June 8, 2014

and use of the contents thereof were done in the course of his employment by defendants

Page 26 of 31
Case 1:19-cv-11747-PBS Document1 Filed 08/14/19 Page 27 of 32

Samantha Church and James Hickey.

177. Church's October 27, 2016 email to Rand, referencing Newell's June 8, 2014
secret recording of the plaintiff's oral communications, was used by defendants Knabel, Manter,
Mitchell, and Rand in their proceedings against the plaintiff between August 2, 2016 and January
11, 2017 for alleged violation of West Tisbury's taxi regulations, proceedings which were
approved by defendant Rappaport.

178. The aforementioned unauthorized interception and uses of the plaintiffs oral
communications by defendants Newell, Church, Hickey, town of West Tisbury, Rand, Knabel,
Manter, Mitchell and Rappaport were done in violation of M.G.L. c. 272, § 99 et seq.

179. Asaresult of the unauthorized interception and uses of the plaintiff's oral
communications by the defendants named in this Count, the plaintiff was irreparably injured in
his profession, suffered severe financial losses, suffered great mental anguish and emotional
distress, was exposed to hatred, ridicule, and contempt, and his reputation was irreparably
injured in the community both local and global.

180. Plaintiff seeks redress for those defendants' unauthorized interception and use of
his oral communications pursuant to M.G.L. c. 272, § 99(Q).

COUNT XI: Violation of M.G.L. c. 268A, § 20
(Against Defendants Town of West Tisbury and Jeffrey Manter)

181. The allegations set forth in Paragraphs 1 to 125 of this complaint are realleged
and incorporated here as if fully set forth.

182. In addition to the specific violation of M.G.L. c. 268A, § 20 by defendant Jeffrey
Manter alleged above, Manter has, throughout his many tenures as a West Tisbury selectman,
discussed, acted, and voted on taxi matters without a single abstention, mostly to the plaintiff's

detriment.

Page 27 of 31
Case 1:19-cv-11747-PBS Document1 Filed 08/14/19 Page 28 of 32

183. As the town of West Tisbury's taxi regulations divide responsibilities between the
board of selectmen and the police department, most—if not all—taxi matters are under the
purview of the West Tisbury police department by which Manter is employed, making most—if
not all—participation in taxi matters by him as a West Tisbury selectman a violation of M.G.L. c.
268A, § 20 (“no such selectman may vote or act on any matter which is within the purview of the
agency by which he is employed or over which he has official responsibility”).

184. Plaintiff seeks redress pursuant to M.G.L. c. 268A, § 21.

COUNT XII: Defamation
(Against Defendants Samantha Church, James Hickey, Kyle Newell, Joseph Noel, Vineyard
Gazette, LLC, Heather Hamacek, MV Times Corporation, and Edith Prescott)

185. The allegations set forth in Paragraphs 1 to 98 of this complaint are realleged and
incorporated here as if fully set forth.

186. Defendant Kyle Newell's allegation, in his August 1, 2016 written complaint, that
the plaintiff had swapped cabs out of line, was false and published with actual malice towards the
plaintiff to numerous third parties, injured the plaintiff in his profession, and was unprivileged.

187. Newell's allegation, in his August 1, 2016 written complaint, that the plaintiff had
used profanity and an ethnic slur, although true, was published with actual malice towards the
plaintiff to numerous third parties, injured the plaintiff in his profession, and was unprivileged.

188. Newell's testimony at the January 11, 2017 hearing, conflating his private grudges
against the plaintiff with the plaintiff's fitness in his profession (“I'm kind of at a loss for words
because it was so long ago and I still think about it to this day. Just like ... such a nasty thing. For
someone to be an ambassador to the island—like, he [Baldwin] works for the airport. These
people, these tourists, they get off the plane, and they're [taxi drivers] the first person that they

see.”), was slander.

Page 28 of 31
Case 1:19-cv-11747-PBS Document 1 Filed 08/14/19 Page 29 of 32

189. At the time of Newell's August 1, 2016 complaint, the plaintiff enjoyed a good
reputation with customers and even most competitors, had over the course of ten years risen in
Martha's Vineyard's taxi business from driver to manager to owner of his own company, had
amassed many distinguished clients, both private and business, all without a single complaint
against him being adjudicated by the police or the selectmen under West Tisbury's taxi
regulations.

190. The January 12, 2017 Vineyard Gazette website article republishing Newell's
defamatory allegations against the plaintiff, was in general neither accurate nor fair, especially as
no part of the plaintiff's side of the story was investigated, reported, or solicited by the defendant
reporter, Heather Hamacek, or the publisher, defendant Vineyard Gazette, LLC.

191. The January 18, 2017 MV Times website article, and January 19, 2017 print
edition of the same, republishing Newell's defamatory allegations against the plaintiff
(“Prescott's article”), were in general neither accurate nor fair, especially as no part of the
plaintiff's side of the story was investigated, reported, or solicited by the defendant reporter,
Edith Prescott, or the publisher, defendant MV Times Corporation.

192. The subheadline of Prescott's article, “Alpha Taxi owner Benoit Baldwin will
miss two weeks driving next summer for his verbal assault of Kyle Newall [sic],” inaccurately
implied the West Tisbury selectmen made a clear verbal or written decision on the record to that
effect, when they most assiduously did not.

193.  Prescott's article printed Newell's “ambassador” slander: ““I'm kind of at a loss for
words,' Mr. Newall [sic] said. ‘Such a nasty thing. For someone to be an ambassador to the island
—it shocked me.”

194. Newell's aforementioned libel and slander was made in course of his employment,

or as a result of his employment, as a taxi driver by defendants Samantha Church and James

Page 29 of 31
Case 1:19-cv-11747-PBS Document1 Filed 08/14/19 Page 30 of 32

Hickey.

195. Defendant Joseph Noel disclosed, with actual malice, defamatory facts about the
plaintiff on Facebook, in the Islanders Talk... group on or about January 20, 2017.

196. Asaresult of the aforementioned defamatory conduct by the defendants named in
this Count, the plaintiff was irreparably injured in his profession, suffered severe financial losses,
suffered great mental anguish and emotional distress, was exposed to hatred, ridicule, and
contempt, and his reputation was irreparably injured in the community both local and global.

PRAYER FOR RELIEF

WHEREFORE, the plaintiff prays that this Honorable Court:

A. On Counts I, II, III, IV, V, VI, IX, X and XII, award the plaintiff, as permitted by
law, compensatory damages, punitive damages, prejudgment interest, and court costs.

B. On Counts [X and X, order the deletion or destruction of any documents, files, or
data being interceptions of the plaintiff's oral communications, or which used the contents
thereof, from any information storage and retrieval systems under the control of the defendants.

Cc. On Count VII, issue declaratory judgment as to the constitutionality of West
Tisbury Taxi Regulation 6.4, both on its face and as applied to the plaintiff, and issue a
temporary or permanent injunction against its enforcement as may be necessary and just.

D. On Count VIII, issue declaratory judgment as to the constitutionality of the
statutes and regulations referenced therein, and others to which the plaintiff may discover he is or
may be subject, which are or which resemble hate crime, “hate speech,” or group libel laws, and
issue a temporary or permanent injunction against their enforcement as may be necessary and
just.

E. On Count XI, issue declaratory judgment as to whether official acts and votes on

taxi matters by a West Tisbury selectman who is at the same time a West Tisbury police officer

Page 30 of 31
Case 1:19-cv-11747-PBS Document 1 Filed 08/14/19 Page 31 of 32

were and are done in violation of M.G.L. c. 268A, § 20, and issue relief pursuant to M.G.L. c.
268A, § 21 as may be necessary and just.

F, Award the plaintiff such other relief as the Court deems just and proper.

Dated: August 14, 2019
Respectfully submitted,

By the plaintiff,

Bark bln... pro se

Benoit Baldwin

455 State Road

Unit 10, PMB 101

Vineyard Haven, MA 02568
(508) 939-3383

bpb@hush.com

VERIFICATION

I, Benoit Baldwin, plaintiff in this action, state under the pains and penalties of perjury
that J have read the foregoing Verified Complaint and know the contents thereof and that the
same are true of my own knowledge except as to the matters therein stated to be alleged on
information and belief, and as to these matters I believe them to be true.

Signed under the pains and penalties of perjury, this 14th day of A Ugus ft ,2019 .
()

4 i) ,
RP fi /}
INO el I AVANTE
C7 OST

     

STATEMENT AND SEAL OF NOTARY PUBLIC

 

On this t4__ day of Pca sk 20 \1_, before me, the undersigned notary public,
personally appeared Bere Baldwin , whose identity is known to me by

 

personal knowledge to be the person whose name is signed on the preceding document, who signed the
preceding document in my presence, and who acknowledged to me that they signed the preceding

document voluntarily for its stated purpose.

ZL =

SIGNAT OTARY PUBLIC

& JONATHAN A. CRISTEA

) Notary Public -
COMMONWEALTH OF MASSACHUSETTS
My Commiasion Expires

March 7, 2025

      
    

Page 31 of 31 Se = ~
Case 1:19-cv-11747-PBS Document 1 Filed 08/14/19 Page 32 of 32

eUHTOe Pweg,
. +
+ *e

  

  

Wu! visto

 
   
   

 

f ASTEIAD
: :
t

7 DETAR ie
co hooreys ; i

 

  

™ ett
“Aa meawe sete

@
